Citation Nr: 0007051	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-39 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran was on active service from October 
1957 to April 1958.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is medical evidence that indicates the veteran's 
thoracic outlet syndrome is related to his active service. 


CONCLUSION OF LAW

The veteran's thoracic outlet syndrome was incurred during 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In this case, the veteran maintains that he is entitled to 
service connection for thoracic outlet syndrome as this 
disorder is related to an injury he sustained while in the 
service.  Specifically, the veteran contends that, in January 
1958, he and other fellow soldiers were peeling potatoes and 
throwing them into 40-45 gallon galvanized trash cans 
containing water.  As they were doing this, the mess sergeant 
ordered them to move the cans into adjacent coolers.  The 
veteran and another soldier were in the process of moving one 
of the cans, when one of them lost control of the can.  The 
veteran's hands were locked in the can handle from which he 
was grabbing the can, causing him to fall on the floor, 
flipping upside down, and hitting his back on the floor.  
Additionally, the veteran contends he is entitled to service 
connection for his thoracic outlet syndrome because he has 
had a continuity of back symptomatology since his discharge 
from service to the present, as well as because the medical 
evidence links his thoracic outlet syndrome to his in-service 
back injury.  In support of the above contentions, the 
veteran has submitted written statements from Jimmy Green, 
George Chakerian, and Rudy Cervantes. 

With respect to the medical evidence, the veteran's service 
medical records contain his entrance examination, which is 
negative for any abnormalities of the spine.  In addition, 
the service medical records contain January 1958 notations 
revealing the veteran was examined/treated for pain in the 
lower part of the back.  As well, February 1958 notations 
show the veteran strained his back two weeks prior and did 
not have pain radiating to the thighs or legs, but had knee 
weakness and spasms in the lumbar paraspinous muscles.

The post service medical evidence includes copious medical 
records dated from 1959 to 1999 describing at length the 
treatment the veteran received over time for various health 
problems, including but not limited to, congenital anomalies 
in the lumbosacral spine, spina bifida occulta, low back 
strain, and thoracic outlet syndrome.  In this regard, the 
Board notes that the post service medical evidence includes 
records evidencing that he has been diagnosed with a 
congenital disability.  See 38 C.F.R. § 3.303(c) (1999) 
(clarifying that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes).  Specifically, the 
evidence includes July 1959 medical records from John A. 
Adams, M.D., which indicate the veteran had a bone defect of 
the last lumbar body and spina bifida, which contributed to a 
weak and painful back.  As a result, Dr. Adams recommended 
that the veteran be discharged from the National Guard as he 
was unable to tolerate heavy lifting, marching or long 
standing without pain.  In addition, a November 1959 VA 
examination report notes the veteran was diagnosed with 
congenital anomalies of the lumbosacral spine characterized 
by sacralization of the 5th lumbar vertebra, and spina bifida 
occulta with mild superimposed lumbosacral strain producing 
instability of the back with mild compression of nerve root, 
left side, and mild left sciatic neuropathy. 

Furthermore, the Board observes that the post service medical 
evidence poses the possibility that the veteran's thoracic 
outlet syndrome is related to various post-service work-
related back injuries.  Specifically, a November 1962 
statement from Richard S. Neff, M.D., notes Dr. Neff first 
examined the veteran in September 1961 following a low back 
injury which he sustained while working for Shell Oil 
Company.  And, a February 1968 statement from Donald J. 
Fellow, M.D., notes the veteran had strained his back at that 
time while lifting a 75 pound box containing cans of apple 
sauce; he was diagnosed at that time with lumbosacral strain, 
and herniated nucleus pulposes at L5-S1 on the left vertebra 
with sacralization of the left side.  These two post-service 
work-related back injuries are further described and 
discussed in medical records from John P. Slater, M.D., dated 
from February 1970 and August 1974, and in records from Otto 
and Ritter Orthopaedic Associates Inc., dated from May 1976 
to January 1977.

Moreover, the Board observes that the post-service evidence 
shows the veteran was first diagnosed with thoracic outlet 
syndrome in 1971, which is more than 10 years after his 
discharge from service, casting doubt with respect to the 
claimed relationship between this diagnosis and the veteran's 
service.  Specifically, the evidence includes medical records 
from the Sierra Hospital Foundation and Leo Shishmanian, 
M.D., dated from August 1971 to May 1976, with August 1971 
notations indicating the veteran sustained a back injury in 
1968 which caused him neck and shoulder pain, and a numbing 
sensation (going to sleep sensation) of the arms, hands, and 
shoulders.  At that time, the veteran was diagnosed, upon an 
aortic arch study, with bilateral thoracic outlet syndrome 
involving both subclavicular arteries.

However, the Board also notes that the post-service medical 
records include convincing medical evidence linking the 
veteran's thoracic outlet syndrome to his in-service injury.  
Specifically, medical records from Harold C. Urschel, Jr., 
M.D., dated from December 1994 to July 1995 describe the 
treatment the veteran received for bilateral thoracic outlet 
syndrome and bilateral reflex sympathetic dystrophy.  These 
records also include a July 1995 statement from Dr. Urschel 
noting the veteran was involved in a severe accident in 
January 1958 while in the U.S. Armed Forced during which his 
whole body was twisted and contorted.  In Dr. Urschel's 
opinion, the veteran's past and present problems with 
bilateral thoracic outlet syndrome requiring operation and 
re-operation were related to that in-service accident.  
Furthermore, a September 1998 VA examination report notes the 
veteran was diagnosed with postoperative spinal fusion times 
two of the lumbar spine with residuals of the lower 
extremities; x-ray evidence also showed some degenerative 
changes of the 3rd lumbar vertebra.  This September 1998 VA 
examination report further includes notations by the examiner 
indicating that it was at least as likely as not that the 
veteran's back symptoms were related to his in-service back 
strain, and that these symptoms progressed over the years 
resulting in spinal surgery.

Finally, the Board acknowledges that an April 1999 VA 
examination report notes that the September 1998 VA 
examination report erroneously indicated that the veteran had 
not had other injuries to the spine since his discharge from 
service, as the c-file contained evidence that the veteran 
sustained work-related back injuries in 1961 and 1968.  This 
April 1999 VA examination report further notes the veteran's 
symptoms of recurrent nerve root irritation only began after 
his 1961 injury, but also acknowledges that he did have 
symptomatology prior to 1961 which was related to his in-
service injury.  Nevertheless, it was the examiner's opinion 
that, as the veteran's thoracic outlet syndrome 
symptomatology did not begin until 1968 and was finally 
diagnosed in 1971, the claims file lacked medical evidence 
showing a thoracic spine condition or thoracic outlet 
syndrome during service, or evidence etiologically relating 
such disorder to the veteran's service. 

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, although the veteran's service medical records 
are negative for any indication that he was diagnosed with 
thoracic outlet syndrome during his service, these records 
show he in fact sustained a low back injury during his 
service which was productive of knee weakness and spasms in 
the lumbar paraspinous muscles.  Furthermore, although the 
medical evidence shows the veteran sustained additional post-
service work-related back injuries in 1961 and 1968, casting 
doubt on his contentions that his thoracic outlet syndrome is 
related to his service injury, the medical evidence does show 
a continuity of back-related symptomatology since the 
veteran's discharge from service to the present.  More 
importantly, the July 1995 statement from Dr. Urschel and the 
September 1998 VA examination report provide the necessary 
nexus between the veteran's thoracic outlet syndrome and his 
in-service back injury.  See 38 C.F.R. § 3.303(b); see 
Clyburn v. West, 12 Vet. App. 296 (1999). 

As such, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the veteran's favor, a grant of service connection for 
thoracic outlet syndrome is warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 










ORDER

Service connection for thoracic outlet syndrome is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

